Title: To John Adams from Jabeil Kinson, 2 October 1811
From: Kinson, Jabeil
To: Adams, John



Sir,
Frederick Town (Maryland)  October 2nd: 1811.

The pleasure which I feel, in addressing one of the first sages and patriots of my country, is sensibly repressed by  the consciousness of the trouble the intrusion may produce. I could wish to strew the evening walk of the man I address with roses, and not to embarrass it with litigious interrogatories; because I have witnessed his noble independence and patriotism, have experienced his godlike support in an hour of trial, and understand, better than most of my contemporaries, how to estimate his political and personal virtues.
But Mr: Adams will not condemn this trespass, when he understands it is urged by the interests and the fame of a Soldier of the Revolution, who, after more than four years of unexampled persecution, at this moment stands before a military tribunal, to defend his honor and his life.
The enclosed interrogatories are submitted to you, by order of the General Court Martial to which I have plead; and I will pray of you your answer to them, with such promptitude as may accord with your convenience, addressed to me at this place.
With warmest wishes for your health and your happiness, until the hour may come which is to call you to regions of endless felicity, I am your faithful, affectionate  and devoted
Jabeil Kinson